Citation Nr: 0410011	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  00-13 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for post-operative residuals of 
left knee arthroscopy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military 
and Veterans' Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from January 1975 to January 
1979.

This matter is before the Board of Veterans' Appeals (Board) from 
an April 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, which 
denied the claim.

In June 2001, the Board remanded this case for the RO to 
promulgate a Statement of the Case (SOC) with respect to the 
veteran's claim of entitlement to an increased rating for her 
service-connected left knee disorder.  This development has been 
completed, and a new remand is not required in order to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All development and notification necessary for an equitable 
disposition of the instant case has been completed.

2.  The veteran's service-connected left knee disorder has been 
evaluated as 10 percent disabling pursuant to Diagnostic Code 5257 
since January 15, 1979.

3.  The veteran's service-connected left knee is not manifested by 
moderate recurrent subluxation or instability.

4.  The competent medical evidence also reflects that the veteran 
has developed arthritis in the left knee due to her service-
connected post-operative residuals of left knee arthroscopy, with 
resulting painful motion; the medical evidence does not show that 
her left knee disability is productive of limitation of motion 
that more nearly approximates flexion limited to 30 degrees or 
extension limited to 15 degrees, even with consideration of pain.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected post-operative residuals of left knee 
arthroscopy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.951, 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, and 5261 (2002).

2.  The criteria for a separate rating of 10 percent for arthritis 
of the left knee with slight limitation of motion are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003-5010 (2001); VAOPGCPREC 23-97 and 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her claim, 
and to notify him or her of the evidence necessary to complete an 
application for benefits.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. § 5100 et seq.; 38 C.F.R. § 3.159.  The VCAA, which 
became law on November 9, 2000, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.  This law also eliminated 
the concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims (Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a claim 
that was not well grounded.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence pertinent 
to the claim.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be informed 
of what he or she must show to prevail in a claim, what 
information and evidence he or she is responsible for, and what 
evidence VA must secure.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004) the Court held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial April 1999 rating decision 
was obviously made prior to November 9, 2000, the date the VCAA 
was enacted.  VA believes that the Pelegrini decision is incorrect 
as it applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for the 
sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for the 
reasons specified below.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 421.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 421.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  The record 
reflects that the RO sent correspondence to the veteran in March 
2002 and April 2003 which specifically referred to the VCAA, 
explained what evidence was necessary to substantiate her 
increased rating claim, that VA would seek to obtain any pertinent 
evidence she identified, and indicated that she should submit 
pertinent evidence in her possession.  Moreover, the October 2003 
Supplemental Statement of the Case (SSOC) summarized the VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the Board 
finds that the appellant was notified and aware of the evidence 
needed to substantiate this case and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  Accordingly, there is  no further duty to notify.

Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the veteran.  There is no indication 
that there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been a 
complete review of all the evidence without prejudice to the 
veteran.  As such, there is no indication that there is any 
prejudice to the veteran by the order of the events in this case.  
See Bernard v. Brown,  4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the case or 
to cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Regarding the duty to assist, the Board notes that it does not 
appear that the veteran has identified any pertinent evidence that 
has not been obtained or requested by the RO.  In fact, an April 
2002 Report of Contact reflects she stated she had no additional 
evidence regarding her left knee.  Further, she has been accorded 
multiple examinations in relation to this claim, and she has not 
indicated that the service-connected left knee disability has 
increased in severity since the last examination.  The Board also 
notes that she and her representative have been accorded the 
opportunity to present additional evidence and argument in support 
of her claim.  Consequently, the Board concludes that the duty to 
assist has been satisfied.

Based on the foregoing, the Board finds that, in the circumstances 
of this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is extensive 
factual development in a case, reflected both in the record on 
appeal and the Board's decision, which indicates no reasonable 
possibility that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the VCAA 
does not apply).  Thus, the Board finds that the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 3.159.  
No additional assistance or notification to the appellant is 
required based on the facts of the instant case.


Background.  Service connection was established for the veteran's 
left knee disorder, then identified as laxity of the lateral 
collateral ligament, by a May 1979 rating decision.  A 10 percent 
rating was assigned pursuant to Diagnostic Code 5257, effective 
January 15, 1979.  She subsequently underwent arthroscopy and 
lateral retinacular release of the left knee in May 1982, and her 
service-connected disability has been recognized as post-operative 
residuals of this procedure since a September 1982 rating 
decision.  The record also reflects that she had additional 
surgeries on the left knee following the May 1982 arthroscopy.

The veteran initiated her current increased rating claim in June 
1998.  She subsequently underwent a VA joints examination in 
August 1998, at which she indicated that she experienced giving 
way of the left knee approximately 3 to 4 times per week.  In 
addition, she reported that she experienced intermittent swelling 
with associated pain.  She reported that she took nonsteroidals 
and that they helped to relieve the symptoms when they occurred.

On examination, minimal parapatellar effusion was noted.  Further, 
there was no erythema or increased heat of the knee joint.  There 
was also full and painless range of motion.  However, both medial 
and lateral joint line tenderness was noted to palpation.  Quad 
strength was found to be 4/5 on the left, compared to 5/5 on the 
right.  Deep tendon reflexes and patella were found to be 2+.  
Ankle reflexes were downgoing bilaterally.  Moreover, it was noted 
that the veteran was able to walk on her toes and heels, and that 
her gait was fluid and without impediment.  Additionally, it was 
noted that X-rays of the left knee showed no significant interval 
change; no evidence of acute fracture or dislocation; no evidence 
of joint effusion; and tiny calcific densities in the soft tissues 
which likely represented phleboliths.  MRI examination of the knee 
was normal with mild degenerative changes in the posterior horn of 
the medial meniscus.  Diagnoses following examination were status-
post left quad muscle repair; status-post multiple arthroscopies; 
and internal derangement of the left knee.

Subsequent records dated in November 1998 note that the veteran 
complained of giving way of the left knee.  Range of motion was 
from zero to 135 degrees with patellofemoral crepitus.  She was 
also found to have positive medial joint line tenderness, and 
patellofemoral grind with apprehension for the left knee.  
Nevertheless, her ligaments were found to be stable.  MRI revealed 
minor degenerative changes of the medial meniscus.  Impression was 
most likely unstable patella, but that this was very hard to sort 
out.

The veteran underwent a new VA joints examination in May 1999, at 
which she reported that she had no serious complaint with her left 
knee following surgery in November 1982 until 1997 when it gave 
out on her while fishing.  She reported that she did not seek 
medical treatment at that time, but since that incident she has 
experienced popping in her knee, as well as mild to moderate pain 
under the kneecap with swelling.

On examination, there was no swelling, increased heat, or erythema 
noted in the veteran's left knee.  A well-healed surgical scar was 
noted on the lateral aspect of the left knee.  Further, there was 
full, painless range of motion symmetrical to the right knee.  No 
significant mediolateral or AP laxity was noted in the knee.  
However, medial joint line tenderness was noted on the left.  
There was also a positive bilateral patellar grind noted with 
response greater on the left than the right.  Moreover, mild 
crepitus was noted in the knees bilaterally.  Diagnoses included 
degenerative changes posterior horn medial meniscus by MRI.

In June 2003, the veteran underwent another VA joints examination 
of the left knee.  At this examination, she reported that the knee 
gave out about 4 times a month.  She also complained of swelling 
and locking.  However, there was no limitation of motion.  In 
addition, it was noted that she did sedentary work, and could 
perform activities of daily living.  Further, it was noted that 
she wore an elastic knee brace before going hiking.

On examination, it was noted that the veteran had a mild limp.  
She was unable to do a deep knee bend due to bilateral total hip 
replacements.  In addition, she was noted to have a 2.25 inch 
transverse anterolateral surgical scar 1 inch proximal to the 
patella.  The left patella was found to be lax medially and 
laterally.  Further, there was painful grating when the patella 
was rubbed against the femur in proximal distal direction and 
back.  Range of motion was from zero to 140 degrees with pain.  
Moreover, there was no effusion, tenderness, or instability of the 
tibia.  The examiner also noted that an October 1998 left knee MRI 
was normal except for mild degenerative changes in the posterior 
horn of the medial meniscus, and that a September 1998 left knee 
X-ray was basically normal.  Diagnoses were chondromalacia 
patellae of the left knee, and partial laceration of the 
quadriceps tendon during the arthroscopy that was later repaired.

X-rays of the left knee conducted in conjunction with the June 
2003 VA examination revealed the osseous structures and articular 
surfaces to be intact.  No significant degenerative disease was 
appreciated, and there was no joint effusion.  Overall impression 
was negative examination of the left knee.

In a July 2003 addendum, the June 2003 VA examiner stated that 
during flare-ups there was significantly limited function.  
Further, the examiner stated that the joint did not exhibit 
weakened movement, excess fatigability, or incoordination, and 
that range of motion was normal.

As an additional, the April 1999 rating decision noted that the 10 
percent rating was for slight recurrent subluxation or lateral 
instability, and denied the increased rating claim, in essence, 
because there was no evidence of moderate subluxation or lateral 
instability of the left knee.  However, beginning with the June 
2002 Statement of the Case (SOC) the RO indicated that the 10 
percent rating was based upon painful motion, and stated that the 
evidence did not justify the assignment of a separate compensable 
evaluation based on instability of the left knee.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in light 
of the whole recorded history, reconciling the various reports 
into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal excursion of 
movements, including pain on movement.  38 C.F.R. § 4.45.  The 
intent of the schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It is the 
intention to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  

With regard to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as enumerated 
in the applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

The veteran's service-connected left knee disorder is evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this 
Code, slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate impairment, 
while a 30 percent evaluation requires severe impairment.  38 
C.F.R. § 4.71a.

The General Counsel for VA held in VAOPGCPREC 23-97 that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  General 
Counsel stated that when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation of 
motion which at least meets the criteria for a zero-percent rating 
under Diagnostic Code 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  General Counsel 
subsequently held in VAOPGCPREC 9-98 that a separate rating for 
arthritis could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997).  Where additionally disability is 
shown, a veteran rated under 5257 can also be compensated under 
5003 and vice versa.

The precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104.

Diagnostic Code 5260 provides for limitation of flexion of the 
leg.  Where flexion is limited to 60 degrees, a 0 percent rating 
is provided; when flexion is limited to 45 degrees, 10 percent is 
assigned; when flexion is limited to 30 degrees, 20 percent is 
assigned; and when flexion is limited to 15 degrees, 30 percent is 
assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of 
the leg.  When there is limitation of extension of the leg to 5 
degrees, a zero percent rating is assigned; when the limitation is 
to 10 degrees, a 10 percent rating is assignable; when the 
limitation is to 15 degrees, 20 percent is assigned; when 
extension is limited to 20 degrees, 30 percent is assigned; when 
extension is limited to 30 degrees, 40 percent is assigned; and 
when it is limited to 45 degrees, 50 percent is assigned.  38 
C.F.R. § 4.71a.

The Board notes that full range of motion of the knee consists of 
0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.

In exceptional cases where the schedular evaluations are found to 
be inadequate, an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities may be approved 
provided the case presents such an exceptional or unusual 
disability picture with related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a schedular 
rating in excess of 10 percent for her service-connected post-
operative residuals of left knee arthroscopy, but that she is 
entitled to a separate rating of 10 percent based upon arthritis 
and painful motion of the left knee.

As stated above, the RO, beginning with the June 2002 SOC, stated 
that the veteran was entitled to a 10 percent rating based upon 
painful motion and that she was not entitled to a separate rating 
based upon instability.  However, her service-connected left knee 
disorder has been evaluated as 10 percent disabling under 
Diagnostic Code 5257 since January 15, 1979.  Under governing law, 
a disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA compensation 
purposes may not be reduced except upon a showing that such rating 
was based on fraud, which is certainly not the situation here.  38 
U.S.C.A. 
§ 110; 38 C.F.R. § 3.951(b).  Consequently,  the veteran's 10 
percent disability rating under Diagnostic Code 5257 is protected 
at that level from any decrease.  In short, the determination is 
not whether she is entitled to a separate rating based upon 
instability, but whether she is entitled to a rating in excess of 
10 percent under Diagnostic Code 5257 and whether she is entitled 
a separate rating based upon arthritis and limitation of motion.

With respect to Diagnostic Code 5257, the Board acknowledges that 
there is evidence of left knee instability in that the veteran has 
reported giving way of the left knee.  At the most recent VA 
medical examination in June 2003, she reported that the knee gave 
out about 4 times a month, and that she used an elastic brace when 
hiking.  The Board also notes that the November 1998 records 
showed an impression of most likely unstable patella, and the June 
2003 examination found the patella to be lax medially and 
laterally.  However, the August 1998 VA examination noted that the 
veteran's gait was fluid and without impediment; the November 1998 
records indicated that the unstable patella was very difficult to 
sort out; the May 1999 VA examination found no significant 
mediolateral or AP laxity; and the June 2003 VA examination found 
no instability of the tibia.  Moreover, in the July 2003 addendum, 
the examiner stated that the joint did not exhibit weakened 
movement, excess fatigability, or incoordination, and that range 
of motion was normal.  Consequently, the Board finds that the 
veteran's instability is only slight, and that the competent 
medical evidence does not support a finding of moderate recurrent 
instability or subluxation.  Thus, the criteria for a rating in 
excess of 10 percent under Diagnostic Code 5257 are not met.

The Board also finds that the veteran is entitled to a separate 
rating of 10 percent for arthritis and painful motion of the left 
knee, pursuant to VAOPGCPREC 23-97 and 9-98.  Here, the medical 
evidence, including the X-ray and MRI findings, show that the 
veteran has developed degenerative changes of the left knee.  
Moreover, beginning with the June 2002 SOC the RO has essentially 
recognized these findings as being attributable to the service-
connected disability in that it found the veteran was entitled to 
a 10 percent rating based on painful motion, which is the criteria 
for this rating under Diagnostic Codes 5003-5010 and VAOPGCPREC 9-
98.  However, the veteran is not entitled to a rating in excess of 
10 percent based upon her arthritis and limitation of motion 
because the medical evidence does not show that the left knee has 
flexion limited to 30 degrees or less, nor extension limited to 15 
degrees or more.  Despite her complaints of pain, the VA medical 
examinations have consistently shown full range of motion, and 
prior to the June 2003 examination this motion was found to be 
painless on examination.  The Board acknowledges that the VA 
examiner stated in the July 2003 addendum that during flare-ups 
there was significantly limited function.  Nevertheless, the 
examiner also stated that the joint did not exhibit weakened 
movement, excess fatigability, or incoordination, and that range 
of motion was normal.  Moreover, the Board reiterates that nothing 
in the objective medical evidence shows that there is or would be 
limitation of motion, even during flare-ups, so as to warrant a 
rating in excess of 10 percent under either Diagnostic Code 5260 
or 5261.

For the reasons stated above, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating in 
excess of 10 percent for her service-connected residuals of 
arthroscopy of the left knee, and that she is entitled to a 
separate rating of no more than 10 percent for arthritis of the 
left knee.  In making this determination, the Board took into 
consideration the requirements of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, but has determined that they do not permit a schedular 
rating in excess of 10 percent under Diagnostic Codes 5003-5010.  
As detailed above, the Board acknowledged that the left knee was 
manifested by pain and resulting functional impairment, but that 
even with the veteran's complaints of pain the objective medical 
evidence did not support a rating in excess of 10 percent under 
the pertinent Diagnostic Codes.  The Board also notes that the 
Court has indicated that Diagnostic Code 5257 "is not predicated 
on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, 
with respect to pain, do not apply."  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

The Board also concurs with the RO's determination that the 
veteran's service-connected left knee disorder does not warrant 
consideration of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1).  A review of the evidence of record shows no surgical 
procedures and/or periods of hospitalization for the left knee 
since 1982.  Moreover, the most recent VA examination in June 2003 
noted that she did sedentary work, and could perform activities of 
daily living.  Consequently, the Board concludes that the record 
reflects that the service-connected left knee disorder is 
adequately compensated by the schedular ratings, and that it does 
not present such an exceptional or unusual disability picture with 
related factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

As an additional matter, the Board finds that the evidence on file 
does not support assignment of a separate compensable rating for 
the veteran's post-surgical scar of the left knee.  Except as 
otherwise provided in the rating schedule, all disabilities, 
including those arising from a single disease entity, are to be 
rated separately, and then all ratings are to be combined pursuant 
to 38 C.F.R. § 4.25.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The Court has interpreted 38 U.S.C.A. § 1155 as 
implicitly containing the concept that the rating schedule may not 
be employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of her 
earning capacity and would constitute pyramiding of disabilities, 
which is cautioned against in 38 C.F.R. § 4.14.  In Esteban, the 
Court found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of or 
overlapping with the symptomatology of the other conditions.

The applicable rating criteria for evaluating scars is found at 38 
C.F.R. § 4.118.  However, a review of the evidence does not show 
that the veteran satisfies the criteria for a compensable rating 
under any of the potentially applicable Diagnostic Codes.  The 
Board notes that the May 1999 VA examiner described the scar as 
"well-healed."  Accordingly, the veteran is not entitled to a 
separate compensable rating for her post-surgical scar.









ORDER

Entitlement to an increased rating for post-operative residuals of 
arthroscopy of the left knee, currently rated as 10 percent 
disabling, is denied.

Entitlement to a separate rating of 10 percent for arthritis of 
the left knee with slight limitation of motion is granted, subject 
to the law and regulations applicable to the payment of monetary 
benefits.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



